PER CURIAM.
Boykin appeals the summary denial of his 3.850 motion. All grounds, save one, could have been or were raised on direct appeal. Ashley v. State, 350 So.2d 839 (Fla. 1st DCA 1977). Boykin also alleges ineffective assistance of appointed counsel. However, after reviewing the trial transcript it clearly appears that trial counsel rendered reasonably effective assistance under the circumstances and none of the actions taken *53by trial counsel reduced the proceedings to a farce and mockery of justice. Foxworth v. State, 267 So.2d 647 (Fla.1972), cert. denied, 411 U.S. 987, 93 S.Ct. 2276, 36 L.Ed.2d 965 (1973).
AFFIRMED.
MILLS, C. J., and ROBERT P. SMITH, JR. and LARRY G. SMITH, JJ., concur.